            Case 4:18-cv-00247-ALM Document 120-21 Filed 01/27/20 Page 1 of 1 PageID #: 2881
( HAIR                                                                                                               EXECUTIVE DIRECTOR & GE!'.ERAl. COUNSEL.
   ROI\F.RT A. Ill .ACK                                                                                                              CHRISTIN~ f.. McKF.EMAN
\1Cf. CHAIR                                                                                                                       DEPlr!Y DIRECTOR/COUNSEL
  JOI IN J. "MIKI'" McKETJ'A Ill                                                                                                         CAYLE RILEY VICKERS
ME.\11\fRS                                                                                                                              EXECUTIVE ASSISTANT
  J~;\NNE C. -Cl·ZY-COI I l~S
                                                                                                                                               JACKff TRUITI
  DAVID M. GON/.AU.Z
  MIKE GREGORY
                                    THE BOARD OF DISCIPLINARY APPEALS
  M!CHAfl ( CROSS                             APPOINTED BY THE SLJPREMF COURT OF TFXAS
  KI-I l l ~!. HINSON
  ROLAND K.JOIINSON
  KA IHY KlNSl'R
  Mlli.F MlLlS                                                         June 20, 2019
  DEBORAH Pl 'I.LUM
  1':ANCY J. STOrs:E


      Thomas C. Retzlaff
      PO Box 46424
      Phoenix, AZ 85063-6424


                  RE:     Disposition of Appeal Notice
                          Thomas C. Retzlaff v. Jason Lee Van Dyke
                          201901484; BODA Case No. 62012
      Dear Mr. Retzlaff:

            On June 20, 2019, the Board of Disciplinary Appeals appointed by the Supreme Court ofTexas considered your
      appeal from the dismissal of the above grievance by the Office of the Chief Disciplinary Counsel of the State Bar of Texas.
      After reviewing the grievance as filed with the State Bar Chief Disciplinary Counsel's office and no other information, the
      Board grants the appeal, finding that the grievance alleges a possible violation of the following Texas Disciplinary Rules of
      Professional Conduct:

      Rules(s) 8.04 (a)(7)

           The Board of Disciplinary Appeals will now return the case to the Office of the Chief Disciplinary Counsel for
      investigation and a determination whether t here is just cause to believe that the attorney has committed professional
      misconduct. The Office of the Chief Disciplinary Counsel will notify both parties of each step of the process, including
      asking the attorney to respond to the complaint. For information concerning the handling of the case from this point
      forward, please contact the regional Office of the Chief Disciplinary Counsel in charge of your case.

            Information concerning the disciplinary system, the Texas Disciplinary Rules of Professional Conduct, and the Texas
      Ru les of Disciplinary Procedure are available at www.texasbar.com. The Board's Internal Procedural Rules are available at
      www.txboda.org.
                                                                                      Very truly yours,


                                                                                      ~~~~
                                                                                      Christine E. McKeeman
                                                                                      Executive Director & General Counsel


      CEM/jt

      cc:     Jason Lee Van Dyke

              Office of the Chief Disciplinary Counsel
              State Bar of Texas
              PO Box 13287
              Austin, TX 78711
              (512) 427-1350
              (877) 953-5535 toll free




                            l'O~TOFl· ICF BOX 12426   AUSTIN, TEXAS 78711   TEL: (512) 427-1578   ~AX: (5 12) 427-4130   TXBODA.ORC,
                                                                                                                                       Exhibit 21
